Citation Nr: 1008269	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-30 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION


Service personnel records show that the Veteran served in the 
Philippine Commonwealth Army from November 24, 1941 to 
January 11, 1943, and from February 13, 1946 to March 14, 
1946.  He was a prisoner of war (POW) from May 10, 1942 to 
January 11, 1943.  

The Veteran died in April 1973.  The appellant is the widow 
of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2008 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, the Republic of the Philippines.                 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The decision set out below grants the application to reopen 
the claim for service connection for the cause of the 
Veteran's death.  The underlying issue for service connection 
for the cause of the Veteran's death is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a May 2006 rating action, the RO denied the 
appellant's application to reopen a claim of entitlement to 
service connection for the cause of the Veteran's death.  The 
appellant filed a notice of disagreement in January 2007 and 
a statement of the case was issued in April 2007.  In 
September 2007, the appellant filed a substantive appeal (VA 
Form 9); the substantive appeal was not received within one 
year of notification of the unfavorable RO determination in 
May 2006 or within 60 days of the issuance of the statement 
of the case.

2.  In November 2007, the appellant filed an application to 
reopen her claim for service connection for the cause of the 
Veteran's death.   

3.  Additional evidence received since the May 2006 rating 
action is new to the record and relates to an unestablished 
fact necessary to substantiate the merits of the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2006 RO decision that denied the appellant's 
application to reopen a claim for service connection for the 
cause of the Veteran's death is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  The evidence received since the May 2006 rating action is 
new and material, and the claim of entitlement to service 
connection for the cause of the Veteran's death is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.

As the disposition herein reached is favorable to the 
appellant to the extent indicated, the need to discuss VA's 
efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence, is at this 
juncture obviated.


II.  Legal Criteria

Service Connection - General

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. However, that an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Moreover, service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).




Presumptive Service Connection - Pulmonary Tuberculosis

Service connection for pulmonary tuberculosis (PTB) may be 
established on a presumptive basis if such is manifested to a 
compensable degree within three years following a veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112(a), 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  A diagnosis of active 
PTB by private physicians on the basis of their examination, 
observation, or treatment will not be accepted to show the 
disease was initially manifested [at a specific point in 
time] after discharge from active service unless it is 
confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374(c); Tubianosa v. Derwinski, 3 Vet. App. 181 (1992).

Presumptive Service Connection - Prisoners of War

Section 3.309(c) provides that if a veteran is a former POW, 
certain, enumerated diseases "shall be service connected if 
manifest to a degree of disability of 10 percent or more at 
any time after discharge or release from active . . . service 
even though there is no record of such disease during service 
. . . ."  38 C.F.R. § 3.309(c); accord 38 U.S.C.A. § 
1112(b).  The qualifying diseases are: psychosis; any of the 
anxiety states; dysthymic disorder (or depressive neurosis); 
organic residuals of frostbite; post- traumatic 
osteoarthritis; atherosclerotic heart disease or hypertensive 
vascular disease (including hypertensive heart disease) and 
their complications (including myocardial infarction, 
congestive heart failure, arrhythmia); stroke and its 
complications; avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where directly related to infectious 
causes; and cirrhosis of the liver.  38 C.F.R. § 3.309(c); 
accord 38 U.S.C.A. § 1112(b).

Service Connection - Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 C.F.R. § 
3.312(b).  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c).

New and Material Evidence

If an appellant does not file a substantive appeal to an RO 
decision within the applicable time period prescribed in 38 
C.F.R. § 20.302(b), such a decision becomes final pursuant to 
38 C.F.R. § 20.1103.  See also 38 U.S.C.A. § 7105.  
38 U.S.C.A. § 5108, however, provides an exception to the 
rule of finality by requiring the Secretary to reopen a claim 
that has been finally decided and previously disallowed 
"[i]f new and material evidence is presented or secured" 
with respect to the claim.  Fortuck v. Principi, 17 Vet. App. 
173, 178 (2003) ("The Secretary must reopen a previously and 
finally disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi,  3 Vet. App. 510, 513 
(1992).


III.  Analysis

The appellant's original claim for service connection for the 
cause of the Veteran's death was denied by the RO in an 
August 2004 rating action.  At that time, the RO stated that 
the cause of the Veteran's death was cardiopulmonary arrest 
secondary to chronic illnesses, including PTB, and that there 
was no evidence that that condition was incurred while the 
Veteran was in service.  In addition, the RO noted that there 
was no evidence that the Veteran had incurred PTB within 
three years of his separation from the military.  The 
decision was not appealed, and it became final within a year 
of notification to the appellant.  

In a May 2006 rating action, the RO denied the appellant's 
application to reopen a claim of entitlement to service 
connection for the cause of the Veteran's death.   The 
appellant was provided notice of the decision and her 
appellate rights.  She filed a notice of disagreement in 
January 2007 and a statement of the case was issued in April 
2007.  The appellant filed a substantive appeal (VA Form 9) 
in September 2007; however, the substantive appeal was not 
timely filed.  In this regard, under VA regulations, an 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.  To be considered timely, the substantive appeal must 
be filed within 60 days from the date that the agency of 
original jurisdiction (AOJ) mails the statement of the case 
to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever is later.  38 C.F.R. 
§ 20.302(b).  In this case, the appellant substantive appeal, 
filed in September 2007, was not received within one year of 
notification of the unfavorable RO determination in May 2006 
or within 60 days of the issuance of the statement of the 
case.  Thus, the substantive appeal was not timely filed, and 
as such, the appellant did not perfect an appeal as to the 
issue of entitlement to service connection for the cause of 
the Veteran's death.  Accordingly, the May 2006 rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Nevertheless, as 
previously stated, a claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the May 2006 rating action was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claim for service connection for the cause of the 
Veteran's death should be reopened and readjudicated on a de 
novo basis. 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 
273 (1996).

The evidence of record at the time of the May 2006 rating 
action consisted of the Veteran's service treatment records, 
the Certificate of Death, a private medical statement from 
C.C.C., M.D., dated in March 2004, private treatment notes 
from the Diaz General Clinic, an Affidavit from D.M.V., M.D., 
dated in August 2004, a statement from the appellant, 
received in August 2004, and a Joint Affidavit, dated in 
February 2006.      

The Veteran's service treatment records are sparse and 
consist of an Affidavit for Philippine Army Personnel, dated 
in March 1946, and the Veteran's separation examination 
report, dated in February 1946.  In the Affidavit, the 
Veteran swore that he had incurred no wounds or illnesses 
during the period from December 1941 to the present date.  In 
the February 1946 separation examination report, the 
Veteran's cardiovascular system and lungs, including x-ray, 
were reported to be negative.   

In a Certificate of Death, it was noted that the Veteran died 
in April 1973.  The cause of the Veteran's death was listed 
as cardiopulmonary arrest secondary to chronic illnesses, 
PTB.  The Certificate of Death was signed by Dr. D.M.V. in 
January 2004.  

In a private medical statement from Dr. C.C.C., of the Diaz 
Clinic, dated in March 2004, Dr. C. stated that he had first 
treated the Veteran in February 1947 for complaints of chest 
pain, cough and dyspnea, and epigastric pain and discomfort.  
The diagnosis was costochondritis.  In June 1949, he again 
treated the Veteran for complaints of cough, with dyspnea and 
loss of appetite.  He was diagnosed with pneumonitis and 
costochondritis.  The Veteran had pain and tenderness at the 
right anterior chest area with probable fracture of ribs.  In 
May 1952, a repeat consultation was conducted in response to 
the Veteran's complaints of chest and back pain with cough 
for one month.  The diagnoses were pneumonitis, arthritis, 
and costochondritis.  In June 1956, the Veteran was treated 
for complaints of cough with blood streak sputum (phlegm), 
with loss of appetite and loss of weight.  The diagnoses were 
pneumonia/PTB and peptic ulcer disease.  In September 1960, 
the Veteran was treated for complaints of chronic cough and 
weight loss.  He was diagnosed with pneumonitis and 
costochondritis.  

In a letter from the RO to the Diaz Clinic, dated in June 
2004, the RO requested pertinet treatment records relating to 
the Veteran.  In a return response, the RO was notified that 
the Diaz Clinic was closed.      

In August 2004, the RO received a copy of handwritten 
treatment notes purportedly from the Diaz General Clinic.  
According to the notes, in February 1947, the Veteran was 
treated for complaints of chest pain and dyspnea.  The 
diagnosis was costochondritis.  In June 1949, the Veteran was 
treated for complaints of a cough, dyspnea, and loss of 
appetite.  The diagnoses were pneumonitis and 
costochondritis.  The Veteran was again diagnosed with 
pneumonitis in 1952.  In June 1956, he was treated for 
coughing of blood and loss of appetite.  The diagnosis was 
"PTB?"  In September 1960, the diagnosis of PTB was again 
considered.  

In an Affidavit from Dr. D.M.V., signed in August 2004, Dr. 
V. stated that from June 2003 to May 2004, he was connected 
with the local government unit of Sulop as a Municipal health 
Officer.  Dr. V. indicated that his duties included signing 
death certificates.  According to Dr. V., he was approached 
by the Veteran's daughter to sign the Veteran's Death 
Certificate.  Dr. V. noted that he asked the Veteran's 
daughter what the cause of his death was and she answered 
that prior to the Veteran's death, he was vomiting blood and 
was suffering from tuberculosis.  Dr. V. stated that he based 
the approval of the Veteran's death certificate on the 
information provided by the Veteran's daughter.  

In a statement from the appellant, received in August 2004, 
she reported that in 1965, the Veteran was hospitalized at 
the Zantura Hospital and was diagnosed with an ulcer and 
tuberculosis.  According to the appellant, the Veteran was 
again hospitalized in 1969 and 1970 for his ulcer.  She 
indicated that she had tried to get pertinent records from 
the Zantura Hospital but that she was informed that the 
related records had been burned.  

In a Joint Affidavit, dated in February 2006, Ms. A.M. and 
Ms. F.A., attested that they were neighbors of the Veteran 
and that when he returned home in 1949, he was sickly and 
suffering from illnesses due to his experiences in the war.  

Evidence received subsequent to the unappealed May 2006 
decision consists of an Affidavit, dated in August 2007, a 
private medical statement from Dr. C.C.C., dated in August 
2007, and a letter from the Veteran's son, dated in October 
2008.     

In an Affidavit, dated in August 2007, Mr. T.L. attested that 
he had been in the same POW camp with the Veteran.  According 
to Mr. L., they experienced several illnesses while they were 
in the prison camp.  Mr. L. indicated that the Veteran had 
received treatment at the Diaz Clinic for pneumonia, PTB, and 
peptic ulcer disease.  

In a private medical statement from Dr. C.C.C., dated in 
August 2007, Dr. C. stated that "by the reasonable doubt 
doctrine, the sickness of the Veteran was aggravated by 
strenuous physical and psychological conditions" both during 
and after the war.  Dr. C. indicated that when the Veteran 
was treated at the Diaz Clinic, there was no laboratory 
facility available.  However, Dr. C. reported that even 
without any laboratory testing, the Veteran was probably 
suffering from multiple illnesses, including peptic ulcer 
disease, PTB, and arthritis.  According to Dr. C., the 
Veteran's Death Certificate was prepared almost 30 years 
after his death and the person who furnished the data was not 
reliable; hence, the cause of death was listed as 
cardiopulmonary arrest, probable PTB.  Dr. C. stated that at 
the time of the Veteran's death, the Veteran was also 
suffering from chronic peptic ulcer disease.  According to 
Dr. C., bleeding peptic ulcer disease was "maybe" the 
condition that was responsible for the Veteran's death and 
should have been included in the Death Certificate.  Dr. C. 
indicated that if bleeding peptic ulcer disease was not the 
principal cause of the Veteran's death, it may be considered 
a contributory cause of death.  

In a letter from the Veteran's son, dated in October 2008, 
the Veteran's son stated that in 1970, a doctor told the 
Veteran that he had peptic ulcer and tuberculosis.  In April 
1973, the Veteran died and his physician reported that the 
cause of his death was peptic ulcer and PTB.  The Veteran's 
son attached a copy of a Certificate of Death for the 
Veteran.  However, no cause of death was listed.       

The Board has reviewed the evidence since the July 2002 
rating action and has determined that the August 2007 private 
medical statement from Dr. C. is new and material because it 
was not previously of record and it relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for the cause of the Veteran's death.  In 
the statement, Dr. C. reported that he had treated the 
Veteran for peptic ulcer disease, a POW presumptive disease.  
In addition, Dr. C. indicated that the Veteran's peptic ulcer 
disease was possibly responsible for his death or was a 
contributory cause of death.  The Board recognizes that 
peptic ulcer disease is not listed on the Veteran's Death 
Certificate.  However, the credibility of Dr. C.'s statement 
is presumed, and, as such, the Board finds that this evidence 
raises a reasonable possibility of substantiating the 
appellant's underlying claim.

The additional evidence in question is new and material 
within the meaning of the cited legal authority.  In light of 
the foregoing, the claim for entitlement to service 
connection for the cause of the Veteran's death is reopened.


ORDER

New and material evidence has been received to reopen a claim 
for service connection for the cause of the Veteran's death, 
and to this extent only, the claim is granted.


REMAND

In view of the Board's decision above, the appellant's claim 
for service connection for the cause of the Veteran's death 
must be adjudicated on a de novo basis without regard to the 
finality of the May 2006 rating decision.

In this case, the appellant contends that one of the causes 
of the Veteran's death was PTB, and that he experienced PTB 
within three years of his separation from the military.  In 
this regard, she has submitted a private medical statement 
from Dr. C., dated in March 2004, in support of her 
contentions.  In the statement, Dr. C. reported that in 
February 1947, he diagnosed the Veteran with costochondritis, 
and that in June 1949, he diagnosed the Veteran with 
pneumonitis and costochondritis.  Thus, Dr. C. referred to 
conditions other than PTB.  However, in a second statement 
from Dr. C., dated in August 2007, he reported that when the 
Veteran was treated at the Diaz Clinic, which was allegedly 
beginning in 1947, he was probably suffering from multiple 
illness, including PTB.  Nevertheless, although Dr. C., in 
essence, noted that the Veteran was diagnosed with PTB within 
three years of his discharge in March 1946, the Board 
observes that Dr. C.'s statement was not supported with any 
of clinical, X-ray or laboratory studies or records of 
acceptable hospital observation or treatment necessary to 
confirm this private diagnosis.  See 38 C.F.R. § 3.374.  In 
fact, Dr. C. specifically stated that at the time of the 
Veteran's treatment at the Diaz Clinic, there was no 
laboratory facility available.  Therefore, the Board notes 
that there is no acceptable clinical, X-ray, or laboratory 
studies to confirm any diagnosis of PTB within three years of 
the Veteran's discharge.  

The appellant also maintains that one of the causes of the 
Veteran's death is peptic ulcer disease, which is a POW 
presumptive disease.  She has submitted private medical 
statements from Dr. C., dated in March 2004 and August 2007, 
in support of her claim.  In the March 2004 statement, Dr. C. 
indicated that he had treated the Veteran for peptic ulcer 
disease in June 1956.  In the August 2007 statement, Dr. C. 
specifically noted that at the time of the Veteran's death, 
he had bleeding peptic ulcer disease which was possibly a 
principle or contributory cause of his death.  Thus, Dr. C. 
appears to suggest that he treated the Veteran for peptic 
ulcer disease at the time of his death in April 1973.  
However, the Board notes that Dr. C. has not provided any 
contemporaneous clinical records showing treatment of the 
Veteran for peptic ulcer disease.  The only treatment records 
that have been submitted and associated with Dr. C. are the 
treatment notes from the Diaz Clinic, which show treatment of 
the Veteran until September 1960.  The treatment notes are 
negative for any complaints or findings of peptic ulcer 
disease.  The Board recognizes that peptic ulcer disease is 
not listed on the Veteran's death certificate.  However, 
given the Veteran's status as a former POW, it is relevant if 
received treatment for peptic ulcer disease at the time of 
his death.  Thus, upon remand, the AMC/RO should contact Dr. 
C. in order to obtain any available pertinent records.

The Board also notes that in the appellant's substantive 
appeal (VA Form 9), dated in September 2008, she indicated 
that she desired a hearing before a member of the Board at 
the Central Office in Washington, D.C.  A hearing was 
scheduled to be held in October 2009.  However, although the 
hearing notification letter was sent to the appellant's most 
recent address of record, it was returned by the United 
States Postal Service "for a better address."  The hearing 
was rescheduled and was to be held in January 2010.  A 
notification letter was sent to the appellant's most recent 
address of record, using a slightly modified address.  
However, the letter was again returned due to "insufficient 
address."  Therefore, upon remand, the AMC/ RO should 
contact the appellant or the appellant's representative to 
verify the appellant's correct mailing address.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the 
appellant or the appellant's 
representative in order to clarify the 
appellant's correct mailing address.  The 
AMC/RO should also obtain information from 
the appellant or her representative as to 
whether she still desires a personal 
hearing, either at the RO, in person or by 
videoconference, or at Central Office, in 
Washington, DC.  Any appropriate action 
should be taken.       

2.  The AMC/RO must provide notice as 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

3.  The AMC/RO should contact Dr. C. and 
request copies of any records relating to 
treatment of the Veteran, including 
records cited in his statement and any 
records from 1960 until the Veteran's 
death in April 1973.  If the requested 
records are not available, the claims 
folder must indicate this fact.     

4.  After completion of the above and any 
other development deemed necessary, the 
AMC/RO should review and re-adjudicate the 
issue on appeal.  If such action does not 
grant the benefit claimed, the RO should 
provide the appellant and her 
representative a supplemental statement of 
the case and an appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
this Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


